[Cite as In re G.G., 2013-Ohio-3991.]
                          STATE OF OHIO, COLUMBIANA COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT


IN RE:                                        )    CASE NO. 12 CO 6
                                              )
         G.G.                                 )
                                              )    OPINION
                                              )
                                              )

CHARACTER OF PROCEEDINGS:                          Civil Appeal from the Court of Common
                                                   Pleas, Juvenile Court, of Columbiana
                                                   County, Ohio
                                                   Case No. J2004-0100-5

JUDGMENT:                                          Affirmed.

APPEARANCES:

For Plaintiff-Appellee:                            Atty. Robert Herron
                                                   Columbiana County Prosecutor
                                                   Atty. Allyson Lehere
                                                   Assistant Prosecuting Attorney
                                                   105 South Market Street
                                                   Lisbon, Ohio 44432

For Defendant-Appellant:                           Atty. Donna J. McCollum
                                                   201 E. Commerce Street, Suite 346
                                                   Youngstown, Ohio 44503


JUDGES:

Hon. Cheryl L. Waite
Hon. Gene Donofrio
Hon. Joseph J. Vukovich
                                                   Dated: September 13, 2013
[Cite as In re G.G., 2013-Ohio-3991.]
WAITE, J.


        {¶1}     Appellant Tiffany Dellapenna-Moore appeals the judgment of the

Columbiana County Court of Common Pleas, Juvenile Division, permanently

terminating her parental rights over her minor child, G.G. The child originally came

under the jurisdiction of the juvenile court as a neglected child in 2004 at the age of

five, and was involved again in 2008. At the time of the final hearing, G.G. was 13

years old.      During the seven years that G.G. has been under the care of the

Columbiana County Department of Jobs and Family Services (“CCDJFS”), Appellant

had only sporadically visited the child, allowed an abusive husband to have contact

with the child in violation of court orders, failed to participate in counseling, and failed

to provide a safe living environment for the child. Appellant also was violent, and was

charged with domestic violence three times. She was serving a period of probation

for a domestic violence conviction at the time of the final hearing. Appellant also

suffers from multiple mental health problems. She herself admitted that she could

not adequately provide for the child. After a full and fair hearing, at which Appellant

was represented by counsel, the court decided to end the seven-year attempt to

reunify Appellant and G.G., and granted permanent custody of the child to CCDJFS.

The judgment of the trial court is fully supported by the record, and the judgment is

affirmed.

                                        History of the Case

        {¶2}     G.G. is the natural child of Appellant. G.G.'s natural father is deceased.

Appellant is married to Charles Moore. A juvenile court complaint was filed on March

30, 2004, naming G.G. as a neglected child.              The court adjudicated G.G. as a
                                                                                  -2-

neglected child, and the child was placed in the custody of Appellant under the

protective supervision of the CCDJFS. A case plan was established. The goal was

for Appellant to maintain custody.

      {¶3}   On August 13, 2004, a second complaint was filed, alleging that neglect

occurred when Appellant overdosed on illegal drugs while the child was present.

Appellant was represented by counsel at the adjudicatory hearing, and she stipulated

to the finding of neglect. The court placed the child in the temporary custody of the

child's maternal grandparents.       The child was scheduled for counseling for

aggressive, disruptive and violent behavior, and was placed on medication.

      {¶4}   For the next two years Appellant made some progress with the case

plan and with attempted reunification with G.G.     On July 20, 2006, a phased-in

reunification of G.G. and Appellant was granted, and G.G. was again placed in

Appellant's home under the protective supervision of CCDJFS.

      {¶5}   On August 21, 2008, the state requested that G.G. be removed from

Appellant's home because she was allowing Charles Moore into the home despite a

court order that Moore have no contact with Appellant and her children. G.G. was

observed on numerous occasions with bruises around his face and neck. The state

also argued for immediate removal of all of the children living with Appellant due to

her arrest on an outstanding warrant and due to the condition of her home.         A

hearing was held on October 23, 2008. The court granted the emergency order and

all of the children were sent to appropriate placement. (10/30/08 J.E.) On October

24, 2008, the court found that two more of Appellant's children, B.M. and J.M., were

dependent children, primarily due to Appellant's incarceration. (10/31/08 J.E.) The
                                                                                        -3-

court also found that Appellant regularly ignored orders from East Liverpool Municipal

Court and the juvenile court regarding prohibited contact between Appellant, her

husband Charles Moore, and her children. The evidence at the hearing revealed that

Moore was often seen at Appellant's home or with G.G. The court also found that

Appellant struggled with basic everyday tasks of life such as keeping appointments

for G.G., maintaining transportation, and keeping prescriptions filled.         The court

placed G.G. into the temporary custody of Angela Morris. (11/3/08 J.E.)

       {¶6}   On September 11, 2008, G.G.'s father died. He had not attended any

hearing and had not participated in the case plan prior to his death.

       {¶7}   Over the next two years it became difficult to place G.G. in a foster

home due to the child’s aggressive and violent behavior. In November 2008, the

child was placed in Belmont Pines Hospital due to a violent outburst while in therapy.

       {¶8}   On August 23, 2009, criminal complaints were filed against G.G. for

violence at school, biting the principal, threatening to kill a teacher, and threatening to

put a bomb in the school. G.G. was adjudicated delinquent for assault, vandalism

and resisting arrest.

       {¶9}   Throughout the year 2009, reports were made to local authorities

regarding Appellant's harassing behavior, thefts, and substance abuse. During that

same year, there were also multiple hearings attempting to reunify Appellant and

G.G. After a hearing on October 22, 2009, G.G. was placed for in-patient treatment

at New Horizon Youth Center (“New Horizon”) in Bethesda, Ohio. Appellant was

ordered to cooperate with New Horizon and to take part in any counseling or

rehabilitative treatment offered by New Horizon.
                                                                                   -4-

      {¶10} During G.G.'s treatment at New Horizon, Appellant's participation

became less and less frequent until her only contact with G.G. was by telephone.

      {¶11} On February 1, 2010, the state filed a motion for permanent custody of

G.G. and Appellant’s three other children. The motion alleged that Appellant had not

followed or completed her case plan and that the father was deceased. At this point,

the case plan had been amended 22 times and included requirements that Appellant

learn to communicate and interact with others without becoming violent and

aggressive, to not use violence against or speak angrily to G.G., provide for all the

basic needs of the child, maintain a safe and stable home, attend all of G.G.'s school

meetings and doctor appointments, sign any necessary releases, visit G.G. at least

once a week, attend counseling with Amy Frampton and Dr. Kaza for stress, take

medications to deal with her bipolar disorder and ADHD, learn and be able to

articulate appropriate non-violent ways to deal with her stress, submit to random drug

tests, use only prescribed medications in the method and dosage prescribed, not

allow drug dealers and drug users in her home, and participate in any treatment

sought by New Horizon. (11/3/09 Case Plan.)

      {¶12} The hearing on the motion for permanent custody was postponed four

times before being dismissed for violating the time requirements for resolving a

permanent custody motion. A new motion was filed on June 15, 2011. The final

hearing on the motion took place on October 4, 2011. Appellant and G.G. were both

represented by counsel at the hearing. Testimony was given by Roger Smith (G.G.'s

guardian ad litem), Patty Allen (a therapist at New Horizon, and G.G.'s individual

therapist from April 2010 until July 2011); Christian Bachochin (a caseworker at
                                                                                      -5-

CCDJFS), and Don Croskey (a friend of Appellant). Appellant also testified. The

record indicates that there were no appropriate relatives that were suitable for

permanent placement of G.G. The court granted CCDJFS's motion for permanent

custody on January 25, 2012, terminating Appellant's parental rights and granting

permanent custody of G.G. to the agency. Appellant's assignments of error are all

related to whether the evidence at the final hearing supports the trial court's decision,

and thus, they will be treated together.

                       ASSIGNMENTS OF ERROR 1, 2 AND 3.

       The trial court committed reversible error by concluding there was clear

       and convincing evidence that the agency had provided reasonable

       efforts to assist Appellant to remedy the conditions that had caused the

       removal of the child and promote reunification of the family.


       The trial court committed reversible error in granting permanent custody

       against the manifest weight of the evidence.


       The court committed reversible error in failing to consider the factors set

       forth in R.C. 2151.414(D).

       {¶13} Appellant argues in a number of ways that the facts do not support the

court's decision to terminate her parental rights. Appellant does not believe that

CCDJFS made reasonable efforts to reunite her with her child, and disagrees with

the factual conclusions arrived at by the trial court.     Appellant believes that she

adequately participated in counseling, was not given sufficient help in obtaining

transportation, was compliant with visitation and communication requests with G.G.,
                                                                                       -6-

was not taking unlawful or unprescribed drugs, and was managing her mental health

problems. Appellant submits that the trial court failed to consider the factors relating

to the best interest of the child found in R.C. 2151.414(D).          However, none of

Appellant's arguments are substantially supported by the record.

       {¶14} Natural parents have a “fundamental liberty interest * * * in the care,

custody, and management” of their children that is protected by the Fourteenth

Amendment of the United States Constitution. Santosky v. Kramer, 455 U.S. 745,

753, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982). “[A] court exercising Juvenile Court

jurisdiction is invested with a very broad discretion, and, unless that power is abused,

a reviewing court is not warranted in disturbing its judgment.” In re Anteau, 67 Ohio

App. 117, 119, 36 N.E.2d 47, 48 (6th Dist.1941). “The term ‘abuse of discretion’

connotes more than an error of law or of judgment; it implies that the court's attitude

is unreasonable, arbitrary or unconscionable * * *.” In re Jane Doe 1, 57 Ohio St.3d

135, 137, 566 N.E.2d 1181, 1184 (1990), citing State v. Adams, 62 Ohio St.2d 151,

157, 404 N.E.2d 144, 148-149 (1980).          A juvenile court's decision to terminate

parental rights and transfer permanent custody of a minor child must be supported by

clear and convincing evidence. Santosky, supra, paragraph three of the syllabus.

“Clear and convincing evidence is that measure or degree of proof which will produce

in the mind of the trier of facts a firm belief or conviction as to the allegations sought

to be established.     It is [an] intermediate [standard], being more than a mere

preponderance, but not to the extent of such certainty as is required beyond a

reasonable doubt as in criminal cases. It does not mean clear and unequivocal.”

(Emphasis sic). Cross v. Ledford, 161 Ohio St. 469, 477, 120 N.E.2d 118 (1954).
                                                                                       -7-

       {¶15} When reviewing the decision of a juvenile court to determine whether it

is supported by clear and convincing evidence, “a reviewing court may not as a

matter of law substitute its judgment as to what facts are shown by the evidence for

that of the trial court” because the “trial judge, having heard the witnesses testify, was

in a far better position to evaluate their testimony than a reviewing court.” Id. at 478,

120 N.E.2d 118. “Where the evidence is in conflict, the trier of facts may determine

what should be accepted as the truth and what should be rejected as false.” Id.

“Judgments supported by some competent, credible evidence going to all the

essential elements of the case will not be reversed by a reviewing court as being

against the manifest weight of the evidence.” C.E. Morris Co. v. Foley Constr. Co.,

54 Ohio St.2d 279, 376 N.E.2d 578 (1978), syllabus.

       {¶16} A public or private child-placement agency may file a motion under R.C.

2151.413(A) to request permanent custody of a child after a court has committed the

child to the temporary custody of the agency. After the motion for permanent custody

is filed, R.C. 2151.414 sets forth the procedures a juvenile court must follow in

determining whether or not to grant the motion. In re C.W., 104 Ohio St.3d 163,

2004-Ohio-6411, 818 N.E.2d 1176, ¶9. The juvenile court may grant permanent

custody of a child to an agency if the court determines, by clear and convincing

evidence, that it is in the child's best interest and that one of the conditions found in

R.C. 2151.414(B)(A) applies. According to R.C. 2151.414(B)(1), the court may grant

permanent custody of a child to the agency if the child was in the temporary custody

of CCDJFS for 12 or more months of a consecutive 22-month period, and if it is in the

best interest of the child:
                                                                                      -8-

       (B)(1) Except as provided in division (B)(2) of this section, the court

       may grant permanent custody of a child to a movant if the court

       determines at the hearing held pursuant to division (A) of this section,

       by clear and convincing evidence, that it is in the best interest of the

       child to grant permanent custody of the child to the agency that filed the

       motion for permanent custody and that any of the following apply:


       ***


       (d) The child has been in the temporary custody of one or more public

       children services agencies or private child placing agencies for twelve

       or more months of a consecutive twenty-two-month period, or the child

       has been in the temporary custody of one or more public children

       services agencies or private child placing agencies for twelve or more

       months of a consecutive twenty-two-month period and, as described in

       division (D)(1) of section 2151.413 of the Revised Code, the child was

       previously in the temporary custody of an equivalent agency in another

       state.

       {¶17} Pursuant to R.C. 2151.414(B)(1)(d), once it is clear that the child has

been in the care of the agency for at least 12 of the previous 22 months, the only

matter to be determined by the trial court is the best interest of the child. In re C.R.,

7th Dist. No. 06 BE 53, 2007-Ohio-3179, ¶34. The best interest of the child, in this

context, is governed by R.C. 2151.414(D)(1):
                                                                             -9-

(D)(1) In determining the best interest of a child at a hearing held

pursuant to division (A) of this section or for the purposes of division

(A)(4) or (5) of section 2151.353 or division (C) of section 2151.415 of

the Revised Code, the court shall consider all relevant factors,

including, but not limited to, the following:


(a) The interaction and interrelationship of the child with the child's

parents, siblings, relatives, foster caregivers and out-of-home providers,

and any other person who may significantly affect the child;


(b)   The wishes of the child, as expressed directly by the child or

through the child's guardian ad litem, with due regard for the maturity of

the child;


(c) The custodial history of the child, including whether the child has

been in the temporary custody of one or more public children services

agencies or private child placing agencies for twelve or more months of

a consecutive twenty-two-month period, or the child has been in the

temporary custody of one or more public children services agencies or

private child placing agencies for twelve or more months of a

consecutive twenty-two-month period and, as described in division

(D)(1) of section 2151.413 of the Revised Code, the child was

previously in the temporary custody of an equivalent agency in another

state;
                                                                                    -10-

       (d) The child's need for a legally secure permanent placement and

       whether that type of placement can be achieved without a grant of

       permanent custody to the agency;


       (e) Whether any of the factors in divisions (E)(7) to (11) of this section

       apply in relation to the parents and child.

       {¶18} R.C. 2151.414(E)(7)-(11) contains the following factors relevant to the

best interest of the child:

       (7) The parent has been convicted of or pleaded guilty to one of the

       following:


       (a)   An offense under section 2903.01, 2903.02, or 2903.03 of the

       Revised Code or under an existing or former law of this state, any other

       state, or the United States that is substantially equivalent to an offense

       described in those sections and the victim of the offense was a sibling

       of the child or the victim was another child who lived in the parent's

       household at the time of the offense;


       (b)   An offense under section 2903.11, 2903.12, or 2903.13 of the

       Revised Code or under an existing or former law of this state, any other

       state, or the United States that is substantially equivalent to an offense

       described in those sections and the victim of the offense is the child, a

       sibling of the child, or another child who lived in the parent's household

       at the time of the offense;
                                                                               -11-

(c) An offense under division (B)(2) of section 2919.22 of the Revised

Code or under an existing or former law of this state, any other state, or

the United States that is substantially equivalent to the offense

described in that section and the child, a sibling of the child, or another

child who lived in the parent's household at the time of the offense is

the victim of the offense;


(d) An offense under section 2907.02, 2907.03, 2907.04, 2907.05, or

2907.06 of the Revised Code or under an existing or former law of this

state, any other state, or the United States that is substantially

equivalent to an offense described in those sections and the victim of

the offense is the child, a sibling of the child, or another child who lived

in the parent's household at the time of the offense;


(e) A conspiracy or attempt to commit, or complicity in committing, an

offense described in division (E)(7)(a) or (d) of this section.


(8) The parent has repeatedly withheld medical treatment or food from

the child when the parent has the means to provide the treatment or

food, and, in the case of withheld medical treatment, the parent

withheld it for a purpose other than to treat the physical or mental

illness or defect of the child by spiritual means through prayer alone in

accordance with the tenets of a recognized religious body.
                                                                                     -12-

       (9) The parent has placed the child at substantial risk of harm two or

       more times due to alcohol or drug abuse and has rejected treatment

       two or more times or refused to participate in further treatment two or

       more times after a case plan issued pursuant to section 2151.412 of the

       Revised Code requiring treatment of the parent was journalized as part

       of a dispositional order issued with respect to the child or an order was

       issued by any other court requiring treatment of the parent.


       (10) The parent has abandoned the child.


       (11) The parent has had parental rights involuntarily terminated with

       respect to a sibling of the child pursuant to this section or section

       2151.353 or 2151.415 of the Revised Code, or under an existing or

       former law of this state, any other state, or the United States that is

       substantially equivalent to those sections, and the parent has failed to

       provide clear and convincing evidence to prove that, notwithstanding

       the prior termination, the parent can provide a legally secure permanent

       placement and adequate care for the health, welfare, and safety of the

       child.

       {¶19} It is clear from R.C. 2151.414(D)(1), that the court may use any factors

it considers to be relevant when determining the best interest of the child, and it is not

limited solely to the statutorily enumerated factors.

       {¶20} Appellant contends that the court should have made findings regarding

all 16 factors listed in R.C. 2151.414(E) in deciding whether to terminate her parental
                                                                                   -13-

rights. The full set of factors in R.C. 2151.414(E) actually have to do with the court's

determination as to “whether a child cannot be placed with either parent within a

reasonable period of time or should not be placed with the parents”. This issue is

only relevant if the motion for permanent custody was filed pursuant to R.C.

2151.414(B)(1)(a), which states:

      (B)(1) Except as provided in division (B)(2) of this section, the court

      may grant permanent custody of a child to a movant if * * *:


      (a)   The child is not abandoned or orphaned, has not been in the

      temporary custody of one or more public children services agencies or

      private child placing agencies for twelve or more months of a

      consecutive twenty-two-month period, or has not been in the temporary

      custody of one or more public children services agencies or private

      child placing agencies for twelve or more months of a consecutive

      twenty-two-month period if, as described in division (D)(1) of section

      2151.413 of the Revised Code, the child was previously in the

      temporary custody of an equivalent agency in another state, and the

      child cannot be placed with either of the child's parents within a

      reasonable time or should not be placed with the child's parents.

      (Emphasis added.)

      {¶21} In the instant case, CCDJFS filed its motion for permanent custody

pursuant to R.C. 2151.414(B)(1)(d). This statutory section does not require the court

to find that the child cannot be placed with the child's parents within a reasonable
                                                                                  -14-

time. R.C. 2151.414(B)(1)(d) requires the court to find that G.G. had been in the

temporary custody of CCDJFS for 12 of the past 22 months, and that granting

permanent custody to CCDJFS was in the best interest of the child.

      {¶22} Appellant's focus on “reasonable efforts” is also misplaced in this

appeal because the Ohio Supreme Court has held that when the matter has been

filed under R.C. 2151.413 and 2151.414, a trial court does not need to make a

“reasonable efforts” determination at the final permanent custody hearing so long as

the court has made a “reasonable efforts” finding at some point after the child came

under the temporary care of the agency. In re C.F., 113 Ohio St.3d 73, 2007-Ohio-

1104, 862 N.E.2d 816, ¶4, 42; accord, In re J.J.F., 5th Dist. No. 2009-CA-00133,

2009-Ohio-4736, ¶26.     The “reasonable efforts” determination in this case had

already been made more than one time while G.G. was under the care of CCDJFS.

(10/31/08 Magistrate's Order; 2/2/09 Magistrate's Order; 3/26/10 Magistrate's Order).

      {¶23} Appellant's arguments on appeal, particularly in the first assignment of

error, are mainly directed at the question of whether reasonable efforts were made to

reunite Appellant and G.G., but since that question was not properly under review in

the R.C. 2151.414(B)(1)(d) permanent custody hearing, it does not provide a basis to

find reversible error on appeal. In re G.B., 10th Dist. No. 04AP-1024, 2005-Ohio-

3141, ¶15; In re Rodgers, 138 Ohio App.3d 510, 741 N.E.2d 901 (12th Dist.2000); In

re Dyal, 4th Dist. No. 01CA12 (Aug. 9, 2001); In re K.W., 7th Dist. Nos. 11 BE 8, 11

BE 13, 2011-Ohio-6371.

      {¶24} Even if “reasonable efforts to reunite the parent and child” were

properly on review in this appeal, the record does reflect that reasonable efforts were
                                                                                      -15-

made to reunite Appellant and G.G. Appellant's case plan contained detailed goals

for Appellant to achieve in order to effect reunification. CCDJFS worked towards

reunification but Appellant's actions continually thwarted those efforts.        Appellant

failed to attend meetings or counseling, blamed CCDJFS or others for her failure to

come up with transportation to required meetings, allowed contact between G.G. and

Charles Moore when such contact was prohibited, and continued to speak and act

violently towards G.G. and others. Her limited interaction with G.G. often resulted in

the child having violent outbursts. She showed no signs that she had developed the

necessary parenting skills to deal with G.G.’s own violent and troubled nature. She

herself stated that she was not ready to take the child back. (Tr., pp. 133, 152.) The

fact that she was arrested multiple times for domestic violence also interfered with

visitation. One of the biggest problems with reunification was that contact between

Appellant and G.G. was often detrimental to the child's mental and emotional health.

The record indicates that CCDJFS made ongoing efforts to establish gradual

reunification of Appellant and G.G., despite the many obstacles to reunification

presented by both Appellant and G.G.

       {¶25} Appellant's additional argument deals with the weight of the evidence

with the respect to the best interest of the child. It is apparent that most of the factual

errors alleged by Appellant in this appeal are contradicted by evidence in the record.

For example, she contends that the court was wrong when it concluded that she was

inconsistent with counseling and discontinued counseling contrary to the case plan.

Yet, the record indicates the opposite.      At one point, she had attended only six

individual therapy sessions in four years.        Appellant's counselor from CCDJFS
                                                                                   -16-

decided there was nothing more she could do because Appellant “was feeling * * *

stress from working with our agency.” (Tr., p. 61.) After Appellant and her CCDJFS

counselor decided that CCDJFS counseling was the source of her anxiety, there was

no point in continuing. Appellant was released from CCDJFS counseling in May of

2010, and has not attended any other individual counseling since that time. (Tr., p.

62.) The record does not reflect that she was relieved from her duty to attend any

counseling. The record simply indicates that she had a specific problem with the

CCDJFS counselor regarding her individual therapy. The record also reveals that

she failed to consistently participate in family counseling.

       {¶26} Appellant makes a similar argument with respect to her inability to come

up with reliable transportation to visit her child, go to counseling, or go to any other

meeting required by her case plan or by the court. She blames CCDJFS for not

providing her with gasoline cards (a type of debit card that could be used only to

purchase gasoline). An incident involving her misuse of a CCDJSF gasoline card is

documented in the record. (Tr., p. 71.) She asked caseworker Christian Bachochin if

her husband Charles Moore (with whom she was not supposed to have any contact)

could use the card because he needed to get gas to go to work. When Bachochin

said no, she immediately told Bachochin that she had “lost” the card. After that, she

was not provided with another gasoline card. The fact that CCDJFS was not willing

to have its benefits used improperly did not relieve Appellant of her responsibility to

find transportation to counseling, to New Horizon, or to any other required meeting.

       {¶27} Appellant contends that the court was wrong in concluding that she did

not consistently exercise her companionship with G.G. She claims that she spoke to
                                                                                    -17-

her son almost daily, citing a report filed on March 11, 2011, prepared by Bachochin.

The report was not entered into evidence or cited at the final hearing, but it is

included in the trial court file. The report does not state that they had almost daily

conversations. It states only that, as of February 24, 2011, the child tried to call

Appellant on a regular basis. The evidence at the final hearing was that she was not

always at home when G.G. called. The report also provides 11 pages of reasons for

terminating her parental rights, including:

      descriptions of her many arrests and convictions for theft, domestic violence,

       menacing and disorderly conduct;

      her ongoing violent behavior, including vandalizing the emergency room at

       East Liverpool City Hospital because she did not like the treatment she was

       getting;

      her inability to maintain a residence due to failure to pay rent or for fighting

       with the other residents;

      the severe violent behavioral problems of G.G. that Appellant has no plan for

       dealing with;

      her mental health problems, including bipolar disorder and ADHD;

      her lack of attendance at therapy;

      her continued contact with her abusive husband, Charles Moore;

      her regular failure to appear at appointments for anything related to this case;

      her inability to engage in appropriate parenting skills;

      her refusal to take responsibility for her actions;
                                                                                        -18-

         her failure to participate in any treatment for G.G. at New Horizon;

         her abuse of the privilege of receiving gasoline cards;

         and the negative affect Appellant has on G.G. after their contact together.

          {¶28} Rather than help her argument on appeal, this report provides clear and

convincing evidence to support the permanent termination of Appellant's parental

rights.

          {¶29} Appellant is correct that some of the trial court's comments about her

alleged misuse of illegal or prescription drugs are not conclusively established in the

record. The trial court noted that she had tested positive for multiple drugs of abuse,

that she had a history of prescription drug abuse, and that she abused street drugs

and alcohol. It is not entirely clear on what evidence the court was relying in reaching

these conclusions.       There are numerous references in the record to Appellant's

mental health issues and that she takes prescription drugs to control her bipolar

disorder, ADHD, and depression. There are notes that she appeared drowsy and

incoherent at times. There are indications that she allowed relatives to come into her

home under the influence of drugs. There are notations about drug screenings and

tests, but the results of those tests do not appear in the record. Bachochin testified

that Appellant had satisfactorily dealt with her issues regarding misuse of her

medication. (Tr., p. 64.) Even if there are indications that Appellant had problems

with legal or illegal substance abuse in the past, she is correct that there was no clear

and convincing evidence of this presented at the final custody hearing.

          {¶30} Despite our conclusions regarding the trial court’s finding as to

Appellant's alleged drug abuse, the other evidence supporting the trial court's
                                                                                   -19-

decision to terminate Appellant's parental rights is overwhelming. Roger Smith, who

had been G.G.'s guardian ad litem for a few years, testified that the child's anger

issues worsened after contact with Appellant. He testified that Appellant's parental

rights had been terminated over some of G.G.'s siblings. (Tr., pp. 9-10.) He testified

that he could not state whether Appellant had progressed in her case plan because

she had not contacted him for over a year.         He recommended the permanent

termination of Appellant's parental rights and placement of G.G. with CCDJFS.

      {¶31} Christian Bachochin testified that Appellant had only attended

counseling six times in four years.     He testified that Appellant failed to sign the

releases needed for him to obtain information about G.G.'s case. He testified that he

was concerned about Appellant's ongoing police record, including a domestic

violence arrest in 2010 involving Charles Moore where the charges were reduced to

disorderly conduct. Appellant was on probation from that conviction at the time of the

final hearing. Bachochin was concerned that Appellant only had an income of $650

per month from disability, and that $500 of that was used to pay her rent. Bachochin

noted Appellant's failure to attend any family therapy sessions, and her misuse of the

gasoline card. Bachochin testified that Appellant was inconsistent with visitation prior

to the time G.G. was admitted to New Horizon, made no family therapy visits with

G.G. at New Horizon, and that she was inconsistent in making herself available for

phone conversations with the child.        Bachochin testified that G.G.'s behavior

improved after the court ordered that the child have no contact with Appellant for a

period in May, 2011.
                                                                                    -20-

       {¶32} Patty Allen, who was G.G.'s therapist at New Horizon, testified that

Appellant made excuses why she could not participate in family counseling, and that

Appellant never attended family counseling with her. Allen said Appellant visited

G.G. only sporadically. She testified that G.G. would have negative behavioral and

emotional reactions after talking with Appellant on the phone, but did not experience

these negative reactions after talking with his grandmother or other visitors. Allen

testified that Appellant was giving G.G. information during those phone calls that

undermined his therapy and mental health.          She testified that all contact was

eventually stopped in May of 2011 due to G.G.'s delinquency proceedings arising

from his attack on a police officer. Allen noted that G.G. improved during the period

that he was not permitted contact with Appellant. She testified that G.G. does not

want to return home, and that the child is excited about the possibility of entering into

a new family relationship.

       {¶33} The record indicates that G.G.'s interaction with Appellant was

generally negative, even though it was generally positive with other visitors. There is

evidence that G.G. expressed an interest in going to a new home and in not being

reunited with Appellant. The custodial history indicates that the child has been in the

care of the state from 2004 to 2006, and then continuously starting in 2008, resulting

in the need to completely terminate contact between Appellant and G.G. in May of

2011. Attempts were made to place G.G. with other family members, to no avail.

Appellant is correct that she did not fail in every aspect of her case plan, but her

failures far outweighed her successes according to the trial court's interpretation of

the evidence. This record contains clear and convincing evidence supporting the trial
                                                                                -21-

court's decision to permanently terminate Appellant's parental rights over G.G., and

the judgment of the trial court is affirmed.


Donofrio, J., concurs.

Vukovich, J., concurs.